Per Curiam.
We see no good reason why the bill of particulars should not have been ordered. A broker, who is the agent of his client, is and ought to be required to show fully and specifically each item of the account which he charges against his client. In this case nothing is furnished but a gross sum amounting to $/T,/T24.19, with which the plaintiff is charged as his share of the losses upon the purchases and sales of lard, on a joint account between the plaintiffs and others, under a contract described in the affidavit. Each of the parties to such an account is entitled to know and to have presented to him, when a demand is made for a loss supposed or real, the items which make up such loss, and to be given an opportunity not only to inspect and ascertain the correctness of the same, but to controvert such items whenever it becomes necessary.
The order appealed from should be reversed, and an order entered requiring the service of a bill of particulars.